DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15, and 18-24 of U.S. Patent No. 10,521,755, hereinafter Patent ‘755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination are anticipated by the claims of Patent ‘755, as discussed below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting arises when the claim being examined is, for example, generic to a species claimed in a conflicting patent, i.e., the entire scope of the patent claim falls within the scope of the examined claim. A later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species. The claims under examination are anticipated by patent ‘755 as follows: 
Claim 1 under examination is anticipated by Claim 1 of Patent ‘755.
Claim 2 under examination is anticipated by Claim 2 of Patent ‘755.
Claim 3 under examination is anticipated by Claim 3 of Patent ‘755.
Claim 4 under examination is anticipated by Claim 4 of Patent ‘755.
Claim 5 
Claim 6 under examination is anticipated by Claim 6 of Patent ‘755.
Claim 7 under examination is anticipated by Claim 13 of Patent ‘755.
Claim 8 under examination is anticipated by Claim 19 of Patent ‘755.
Claim 9 under examination is anticipated by Claim 20 of Patent ‘755.
Claim 10 under examination is anticipated by Claim 15 of Patent ‘755.
Claim 11 under examination is anticipated by Claim 21 of Patent ‘755.
Claim 12 under examination is anticipated by Claim 18 of Patent ‘755.
Claim 13 under examination is anticipated by Claim 22 of Patent ‘755.
Claim 14 under examination is anticipated by Claim 23 of Patent ‘755.
Claim 15 under examination is anticipated by Claim 8 of Patent ‘755.
Claim 16 under examination is anticipated by Claim 9 of Patent ‘755.
Claim 17 under examination is anticipated by Claim 10 of Patent ‘755.
Claim 18 under examination is anticipated by Claim 11 of Patent ‘755.
Claim 19 under examination is anticipated by Claim 12 of Patent ‘755.
Claim 20 under examination is anticipated by Claim 24 of Patent ‘755.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alba et al. (U.S. P.G. Pub. 2013/0179340 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628